Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                Reasons for Allowance
     
     Claims 1-16 are allowed for the reason, the claims do not recite in claimed combination  ”… computing… possible true range-rate values for each data point in the at least one segment, each said possible true range-rate value being a function of at least a moduli value contained in the point cloud information and a range-rate contained in the point cloud information.”

     Claim 17 is allowed for the reason the prior art does  not teach or suggest in claimed combination, “…. computing possible true range-rate value being a function of at least a moduli value contained in the point cloud information and a range-rate value contained in the point cloud information.”

     Claims 18-32 are allowed for  the reason the prior art does not teach or suggest in claimed combination, “…compute possible true range-rate values for each data point in the at least one segment, each said possible true range-rate value being a function of at least a moduli value contained in the point cloud information and a range-rate value contained in the point cloud information..”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664